Title: To John Adams from the Comte de Vergennes, 21 June 1780
From: Vergennes, Charles Gravier, Comte de
To: Adams, John


       
        A Versailles le 21. Juin 1780
       
       J’ai reçu, Monsieur, la lettre que vous m’avez fait l’honneur de m’écrire le 16 de ce mois, ainsi que l’Extrait de celle qui vous été addressée de Boston sous la datte du 26 avril.
       Selon cette derniére l’assemblée de l’Etat de Massachussett s’est
       
       
       
       déterminé à adopter la résolution par laquelle le Congrés Général a fixé le papier-Monnoye à 40 Dollars pour un Dollar de mannoye effective. En lisant cette résolution, je m’étois persuadé qu’elle n’avoit d’autre objet que celui de remettre en valeur le Papier-monnoye en diminuant la trop grande quantité, et qu’a la suite de cette opération, le papier qui n’auroit pas été rapporté, reprendroit son cours selon que les circonstances lui donneroient plus ou moins de crédit: ce qui a du me confirmer dans cette opinion, c’est la liberté laissée aux possesseurs du papier-monnoye de le porter à la caisse de leur Etat, ou de le garder par devers eux.
       Mais d’après les informations qui me Sont parvenues depuis, et d’après la lettre même que vous avez bien voulu me communiquer, Monsieur, j’ai lieu de juger que l’intention du Congrés est de maintenir invariablement le Papier-monnoye au change de 40. p. 1. et de faire rentrer sur ce pied tout le papier qu’il a mis en circulation, afin de réduire insensiblement à 5 millions à peu-près les deux cents millions de Dollars dont il se trouve chargé.
       Je me garderai bien, Monsieur, de critiquer cette opération en elle-même, parceque je n’ai aucun titre pour analyser et Commenter les arrangements intérieurs que le Congrès peut regarder comme justes et utiles; d’ailleurs je conviens volontiers qu’il peut être des positions assez critiques pour forcer les Gouvernements même les plus réglés, et qui ont depuis longtems acquis toute leur consistance, à prendre des mesures extraordinaires pour rétablir leurs finances, et pour se mettre en état de faire face aux charges publiques; et je suis persuadé que telle a été en effet, la cause majeure qui a mis le Congrès dans le cas de déprécier le papier-Monnoye qu’il avoit lui même créé.
       Mais en admettant, Monsieur, que cette assemblée a pu avoir recours à l’expédient dont il s’agit pour alléger le poids de sa dette, je suis bien éloigné de convenir qu’il est juste et dans l’ordre ordinaire des choses d’en étendre l’effet sur les sujets étrangers comme sur les Citoyens des Etats-Unis: Je pense au contraire que l’on auroit du la restreindre aux seuls américains et faire une exception en faveur de ces mêmes Etrangers, ou au moins déterminer un moyen de dédommager ceux-ci des pertes que la loi générale leur feroit éprouver.
       Pour vous faire sentir cette vérité, je ne vous dirai pas, Monsieur, que c’est aux Américains seuls à supporter les charges que le soutien de leur liberté peut occasionner, qu’ils doivent regarder la déprécia­tion du papier-monnoye simplement comme un impôt qui doit se concentrer parmi eux, puisque le papier n’a été établi originairement que pour les soustraire à la nécessité d’en payer; je me bornerai à vous observer que les françois, s’ils étoient obligés de subir la réduction proposée par le Congrès, se trouveroient être les victimes du Zêle et, je puis le dire, de la témérité avec laquelle ils se sont exposés à fournir aux Américains, des armes, des munitions, des vêtements, en un mot, toutes les choses de premiére nécessité dont l’Amérique avoit le besoin le plus instant. Vous conviendrez avec moi, Monsieur, que ce n’est point là le sort auquel les sujets du Roi devoient s’attendre; que bien loin de craindre qu’après avoir échappé aux périls de la mer, à la vigilance des anglois, ils se verroient dépouillés en Amérique: Ils devoient compter au contraire sur la reconnoissance du Congrès et de tout le peuple Américain, et croire leurs propriétés aussi sûres et aussi sacrées en Amérique qu’en france même: C’est dans cette persuasion, c’est en se fiant sur la foi publique, qu’ils ont reçu du papier-monnoye en échange de leurs marchandises, et qu’ils ont conservé ce papier dans la vuë de l’employer à de nouvelles spéculations de Commerce. La réduction inopinée de ce même papier renverse leurs calculs en même tems qu’elle détruit leur fortune: Je vous demande, Monsieur, si ces résultats vous portent à croire que l’opération du Congrès est propre à donner du crédit aux Etat-Unis, à inspirer de la confiance dans ses promesses, à inviter les nations Européennes à partager les mêmes risques auxquels les sujets de Sa Majesté se sont exposés.
       Telles sont, Monsieur, les réfléxions principales que m’a fait faire la résolution du Congrès du 18. Mars: Je me sais un devoir de vous les Communiquer avec une entiére confiance, parce que vous êtes trop éclairé pour n’en point sentir la force et la justesse, et trop attaché à votre patrie pour que vous ne fassiez point tous vos efforts pour l’engager à revenir sur ses pas en faisant justice aux sujets du Roi: Je ne vous cacherai pas que M. le Chevalier de la Luzerne a déjà reçu l’ordre de faire, sur l’objet dont il est question, les représentations les plus fortes, et que le Roi est dans la ferme persuasion que les Etats-Unis s’empresseront de lui donner dans cette occasion une marque de leur attachement en accordant à ses sujets la juste satisfaction qu’ils sollicitent et qu’ils attendent de leur justice et de leur sagesse.
       J’ai l’honneur d’être très sincérement, Monsieur, votre très humble et très obéissant serviteur,
       
        De Vergennes
       
      